Citation Nr: 0430449	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  99-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbosacral strain and lumbar disc disease, currently rated 
20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of injury to the skull with blackouts, currently 
rated 10 percent disabling.

3.  Entitlement to total disability compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to an extension beyond December 31, 2003, for 
a temporary total disability rating based on convalescence. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in September 1998.  In a subsequent rating decision 
issued by the St. Petersburg, Florida, VARO, an increased 
rating for the low back disability was granted, from 10 
percent to 20 percent, after it was concluded that the 
degenerative joint disease of the lumbar discs was caused by 
the service- connected low back disability.

This case was previously before the Board and in January 2001 
it was remanded to the RO for further development.  The case 
has since been returned to the Board.  However further 
development, as will be explained below, is required prior to 
appellate consideration.  Accordingly this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Initially the Board notes that in his January 2001 remand, 
the Board requested the RO to contact the veteran to clarify 
whether he desires a hearing at the RO and, thereafter take 
necessary action.  The RO was also directed to ensure that 
all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pun. L. No. 106-475 
as presently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 is completed.  The record shows that the veteran was 
sent a letter to an address that was not current.  While this 
letter, as well as a supplemental statement of the case dated 
in August 2002 also incorrectly addressed, does not appear to 
have been returned to the RO as undeliverable, the Board 
believes further notification to the veteran is warranted.  
This is especially so as the veteran's failure to respond in 
any manner to the December 2001 letter with respect to his 
desire for a hearing suggest to the Board that he did not 
receive it.     

The veteran's service-connected skull injury is currently 
assigned a 10 percent evaluation and rated by analogy under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8911 
(petit mal epilepsy).  This diagnostic code provides that a 
10 percent evaluation is warranted for a confirmed diagnosis 
of epilepsy with a history of seizures and a 20 percent 
evaluation is warranted for 1 major seizure during the 
preceding 2 years or 2 minor seizures during the preceding 6 
months. 38 C.F.R. § 4.124a.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted. The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized). 38 C.F.R. § 4.121.

The current evidence of record consists mainly of the 
veteran's own statements and reports to VA examiners 
regarding his self described blackout episodes and fails to 
show objective evidence regarding the severity and frequency 
of the episodes. Moreover, it is not clear that the veteran 
has been provided with clear notice on this matter.

The record shows that the veteran was afforded in connection 
with his claim a recent VA examination of his spine in 
January 2004.  The Board notes that during the course of the 
veteran's appeal the rating criteria for the evaluation of 
intervertebral disc syndrome was revised effective in 
September 2002 and disabilities of the spine was revised 
effective in September 2003.  The September 2002 revision 
allows for evaluating neurologic disabilities associated to 
intervertebral disc syndrome separately from orthopedic 
disabilities.  In light of this the Board belies a further 
examination of the veteran's spine is required. 

In December 2003 the RO granted the veteran a temporary 
evaluation of 100 percent pursuant to the provisions of 38 
C.F.R. § 4.30 (2004) effective from September 9, 2003 to 
December 31, 2003.  In February 2004 the veteran submitted a 
notice of disagreement with this determination.  Thus, a 
statement of the case is warranted.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Moreover, any additional relevant medical records, which may 
exist, should be obtained as part of the VA's duty to assist. 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). The RO should 
obtain and associate with the claims file all outstanding 
pertinent medical records.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
his low back and seizure disorders from 
January 2004 to the present.  After 
securing any necessary release required, 
the RO should obtain all identified 
records.  The RO should ensure that all 
relevant records of contemporary VA 
treatment or clinical evaluation are 
associated with the veteran's claims 
file.

2.  The RO should again inform the 
veteran at his current address of record 
(see VA Form 21-4138, dated in February 
2004) of the VCAA, to include informing 
him to furnish any evidence in his 
possession pertinent to his claim not 
previously submitted as required by 
38 C.F.R. § 3.159.  Further, the RO 
should inquire from the veteran whether 
he desires a hearing at the RO before a 
hearing officer and, if he does desire 
such a hearing, appropriate action should 
be taken.  

3.  The RO should request that the 
veteran submit pertinent lay statements 
from friends, family members or employers 
regarding the frequency and severity of 
episodes of his seizure disorder.  The 
appellant should also submit for 
association with the claims folder any 
calendars or records he might have kept 
concerning the days and severity of 
seizures.  He should also assist in 
providing any information from employment 
that may show time off from work 
secondary to seizures. 

4.  The RO should then schedule the 
veteran for VA examination by a 
neurologist to determine the severity of 
his lumbar strain and disc disease and 
the residuals of the head injury, rated 
analogous to petite mal seizures.  The 
claims folder must be made available to 
and reviewed by the examiners in 
conjunction with the examination.  In 
addition to nerve conduction studies and 
electromyography any other specialized 
testing deemed necessary should be 
conducted.  The examiner is requested to 
obtain a detailed occupational history.  
The examiner is to ascertain the 
frequency and severity of the veteran's 
reported blackouts.  

The examination should include range of 
motion studies of the lumbosacral spine.  
The examiner is requested to indicate the 
normal range of motion of the lumbosacral 
spine.  The examiner should identify and 
assess any objective evidence of pain.  
The examiner should indicate whether the 
veteran has ankylosis.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should also 
clearly and unequivocally express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups and, 
if so, the frequency of any flare-ups.  
The examiner should comment on the 
frequency and duration of any associated 
incapacitating episodes resulting from 
this disorder during the past 12 months.  

If neurological involvement is identified 
involving the lumbosacral spine, the 
examiner is requested to identify the 
nerve(s) involved and indicate whether 
the degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree of impairment is moderate, 
moderately severe, or severe.  The 
examiner should render an opinion as to 
whether the intervertebral disc syndrome, 
if diagnosed, results in mild, moderate, 
severe, or pronounced impairment.  The 
examiner should indicate the impact the 
veteran's low back disorder has on his 
employment.  A complete rational for any 
opinion expressed should be included in 
the report.  

4.  Thereafter, the RO the RO should re-
adjudicate the claims of entitlement to 
increased evaluations for the service-
connected low back disorder and skull 
injury, and entitlement to a TDIU.  If 
any of the benefit sought are not 
granted, the veteran should be furnished 
a supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

5.  The RO should also furnish the 
veteran and his representative a 
statement of the case at the veteran 
current address of record regarding the 
entitlement to an extension beyond 
December 31, 2003 for a temporary total 
rating based on convalescence.  He should 
be informed of the requirements necessary 
to perfect an appeal.  The RO is informed 
that this issue is not before the Board 
until the veteran perfects a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




